211 S.W.3d 627 (2007)
Rickey E. WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87663.
Missouri Court of Appeals, Eastern District, Division Two.
January 16, 2007.
Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Rickey Williams (Movant) appeals from the denial of a motion to vacate judgment and sentence under Rule 24.035 without an evidentiary hearing. Movant sought to vacate his convictions for four counts of first-degree robbery, Section 569.020, RSMo 2000, and two counts of armed criminal action, Section 571.015, RSMo 2000, for which Movant was sentenced to six concurrent *628 terms of twenty years' imprisonment. On appeal, Movant argues the motion court erred in overruling his Rule 24.035 motion without an evidentiary hearing because (1) plea counsel erroneously advised Movant he would receive three to seven years' imprisonment on his convictions, (2) the plea court entered a judgment upon a plea of guilty without an adequate factual basis, and (3) the prosecutor committed misconduct in referring to Movant's later uncharged crimes during sentencing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).